Case: 1:18-cv-01465 Document #: 166 Filed: 07/09/19 Page 1 of 1 PageID #:4317

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Laura Mullen
                           Plaintiff,
v.                                               Case No.: 1:18−cv−01465
                                                 Honorable Matthew F. Kennelly
GLV, Inc, et al.
                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 9, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing and
motion hearing held on 7/9/2019. Plaintiff's motion pursuant to Fed. R. Civ.P.56(d) [154]
is granted in part; plaintiff is entitled to take the depositions of affiants on the matters
discussed in the affidavits by 8/14/2019. The 8/6/2019 discovery deadline is vacated.
Response to motion for summary judgment [144] due by 9/4/2019; replies due by
9/18/2019. Status hearing set for 8/13/2019 at 9:30 a.m. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
